DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment, filed 2/25/2021, in which claims 30 and 35-43 were canceled, claims 28, 33, 34 and 44-47 were amended, and claims 49 and 50 were newly added.  Claims 28, 29, 31-34 and 44-50 are pending.
Applicant’s arguments have been thoroughly reviewed, but are not persuasive for the reasons that follow.  Any rejections and objections not reiterated in this action have been withdrawn.  This action is FINAL.

Election/Restrictions
Applicant elected Group I and the species of plant cell without traverse in the reply filed on 2/7/2019.  The species election requirement for Group I was withdrawn in the Office action mailed 4/30/2019.
	Claims 28, 29, 31-34 and 44-50 are under consideration.

Information Disclosure Statement
	Receipt of an information disclosure statement, filed on 2/25/2021, is acknowledged.  The signed and initialed PTO 1449 has been mailed with this action.

Claim Objections
Claim 46 is objected to because of the following informalities:  the phrase “wherein the eukaryotic cell is a yeast or a plant” should be amended to recite either (i) “wherein the .  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 28, 29, 31-34 and 44-50 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  This is a new rejection, necessitated by the amendment filed 2/25/2021.
Claim 28 recites the limitation "the Cas9 domain" in line 7.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to amend the phrase “the Cas9 domain” to recite “the Cas9 protein.”
Claims 29 and 31-34 depend from claim 28 and are rejected for the same reason applied to claim 28.
Claim 44 recites the limitation "the Cas9 domain" in line 6.  There is insufficient antecedent basis for this limitation in the claim.  It would be remedial to amend the phrase “the Cas9 domain” to recite “the Cas9 protein.”
Claim 45 depends from claim 44 and is rejected for the same reason applied to claim 44.

Claims 47-50 depend from claim 46 and are rejected for the same reason applied to claim 46.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 28, 29, 31-34 and 44-50 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of inducing targeted meiotic recombination in a Saccharomyces cerevisiae cell, comprising introducing into the Saccharomyces cerevisiae cell: a) a fusion protein comprising a Cas9 protein lacking nuclease activity and a Spo11 protein, or a nucleic acid encoding said fusion protein; and b) one or more guide RNAs, or one or more nucleic acids encoding said guide RNAs, said guide RNAs comprising an RNA structure for binding to the Cas9 protein and a sequence complementary to a targeted chromosomal region; and inducing said Saccharomyces cerevisiae cell to enter meiotic prophase I, thereby inducing meiotic recombination(s) at the targeted , does not reasonably provide enablement for other yeast cells or plant cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims.  This rejection was made in the Office action mailed 8/28/2020 and has been rewritten to address the amendment to the claims filed 2/25/2021.
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the invention: Claims 28, 29 and 31-34 are drawn a method for inducing targeted meiotic recombination in a yeast or plant cell.  The method comprises the steps of “-introducing into a eukaryotic cell selected from a yeast or plant cell: a) a fusion protein comprising a Cas9 protein lacking nuclease activity and a Spo11 protein, or a nucleic acid encoding said fusion protein; and b) one or more guide RNAs or one or more nucleic acids encoding said guide RNAs, said guide RNAs comprising an RNA structure for binding to the Cas9 domain of the fusion protein and a sequence complementary to a targeted chromosomal region; and - inducing said cell to enter meiotic prophase I thereby inducing meiotic recombination(s) at the targeted chromosomal region.”  Claim 29 further requires the fusion protein to comprise a nuclear localization signal sequence.  Claim 31 requires the nucleic acid encoding the fusion protein to be operably linked to a constitutive, inducible or meiosis-specific promoter.  Claim 32 requires the method to further comprise “introducing one or more additional guide RNAs targeting one or more other chromosomal regions, or nucleic acids encoding said 
	Claims 44, 45 and 49 are drawn to a method of generating variants of non-human eukaryotic organisms that are yeast or plant organisms.  The method comprises the steps of “introducing into a cell of said non-human eukaryotic organism: a) a fusion protein comprising a Cas9 protein lacking nuclease activity and a Spo11 protein or a nucleic acid encoding said fusion protein; and b) one or more guide RNAs, or one or more nucleic acids encoding said guide RNAs, said guide RNAs comprising an RNA structure for binding to the Cas9 domain and a sequence complementary to a targeted chromosomal region; - inducing said cell to enter meiotic prophase I; - obtaining a cell or cells having recombination(s) at the targeted chromosomal region(s); and - generating a variant of the organism from said recombinant cell, wherein the non-human eukaryotic organisms is a yeast or plant.”  Claim 45 limits the non-human eukaryotic organism to a yeast.  Claim 49 limits the non-human eukaryotic organism to a plant.  The nature of the invention is complex in that one must be able to use a fusion protein comprising a Cas9 protein lacking nuclease activity and a Spo11 protein to bind a guide RNA complementary to a target chromosomal region to induce meiotic recombination at the target chromosomal region.  
	Claims 46-48 and 50 are drawn to a method for identifying or locating genetic information encoding a characteristic of interest in a eukaryotic cell genome.  The method comprises the steps of “-introducing into the eukaryotic cell: a) a fusion protein comprising a Cas9 protein lacking nuclease activity and a Spo11 protein, or a nucleic acid encoding said 
	Breadth of the claims: The claims broadly encompass carrying out the methods with any eukaryotic cell from any yeast or plant species.  The complex nature of the subject matter of this invention is greatly exacerbated by the breadth of the claims.  
	Guidance of the specification and existence of working examples: The specification envisions using any Cas9 protein (also called Csn1 or Csx12) that is a wild-type, modified or fragmented form the protein (e.g., page 9, lines 23-30).  The specification envisions modifications to remove enzymatic activity (e.g., page 9, lines 26-27; page 10, lines 21-28; page 11, lines 1-14).  
	The specification teaches that Spo11 catalyzes DNA double-strand breaks (DSBs) to initiate meiotic recombination by forming a dimer formed of two subunits, each of which cleaves a DNA strand (e.g., page 11, lines 15-19).  The specification teaches that Spo11 does not act Saccharomyces cerevisiae, Arabidopsis thaliana, mouse, C. elegans, and Drosophila (e.g., page 11, line 15 to page 12, line 9).  
	The specification envisions fusions of Cas9 and Spo11 in any order with or without linker and/or nuclear localization signal (NLS) sequence and/or tag (e.g., pages 13-14).  
	The specification envisions inducing the eukaryotic cell to enter prophase I by any method well-known to a person skilled in the art, such as by adding retinoic acid (e.g., page 19, lines 19-23; Bowles et al. Science, Vol. 312, No. 5773, pages 596-600, 2006).  The specification envisions transforming a plant callus comprising one or more plant cells, and regenerating a plant using well-known conditions (e.g., page 19, lines 24-28).  The specification envisions transferring yeast to sporulation medium in the absence of a nitrogen source and a fermentable carbon source, and incubating the yeast for a sufficient period of time (e.g., paragraph bridging page 19, line 29 to page 20, line 25). 
	The working examples of the claimed method are limited to experiments carried out in Saccharomyces cerevisiae.  Examples 6-12 are directed to the targeting of meiotic double-strand breaks by SpCas9*-Spo11 (a.k.a., dCAS9-SPO11 and NLS-SpCas9*-Spoll-6xHis-3xFlag, which comprises catalytically inactive Cas9 from Streptococcus pyogenes fused to Spo11) and guide RNA targeted to different regions of the genome in Saccharomyces cerevisiae (e.g., Examples 1-13; Figs. 6-12).  

	Other than the introduction of NLS-SpCas9*-Spoll-6xHis-3xFlag and guide RNA into Saccharomyces cerevisiae, the specification does not contain any working examples with other fusion proteins containing other domains, or any working examples with any other type of yeast cells or any plant cells.
Predictability and state of the art: The state of the art with regard to using Cas9 and guide RNA during meiosis was underdeveloped.  The response filed 5/18/2020 states, “none of the prior art documents teach or suggest the possibility of using the CRISPR/Cas9 system to induce recombination during meiosis.”  See page 22, 2nd paragraph.
It would have been unpredictable to extrapolate the use of the CRISPR/Cas9 system during mitosis to its use during meiosis.  The reply filed 5/18/2020 states, “one skilled in the art would not have expected the CRISPR/Cas9 system to effectively function during meiosis because, as explained below, the physiologic conditions within the cell would have a direct impact on both the activity of CRISPR/Cas9 system and the stability of gRNA/DNA complex (e.g., impacting targeting and binding).”  See page 23, 2nd full paragraph.  The response points to factors such as pH, ionic forces, chromatin methylation and chromatin compaction as factoring into the unpredictable nature of extrapolating results from mitosis to meiosis.  The art teaches that ionic forces differ among organisms, such as between Saccharomyces cerevisiae and human cells (Milo et al. “What are the concentrations of different ions in cells?” http://book.bionumbers.org/what-are-the-concentrations-of-different-ions-in-cells, printed as st paragraph, cited in a prior action.  Scott et al teach that the requirements for open, accessible chromatin of Cas9 may exceed those of TALEs (e.g., page 4593, left column, 1st paragraph).  The prior art recognized the unpredictability of binding CRISPR Cas9 and guide RNA to a particular chromatin target in a eukaryote.  Carroll, D. A CRISPR approach to gene targeting. Molecular Therapy, Vol. 20, No. 9, pages 1658-1660, September 2012, cited in a prior action, states the following at the paragraph bridging the middle and right columns of page 1660:
What about activity of the system in eukaryotic cells? Both zinc fingers and TALE modules come from natural transcription factors that bind their targets in a chromatin context. This is not true of the CRISPR components. There is no guarantee that Cas9 will work effectively on a chromatin target or that the required DNA–RNA hybrid can be stabilized in that context. This structure may be a substrate for RNA hydrolysis by ribonuclease H and/ or FEN1, both of which function in the removal of RNA primers during DNA replication. Only attempts to apply the system in eukaryotes will address these concerns.

The prior art teaches that Cas9 is composed of multiple different domains that function together 
The prior art teaches that there are process differences during meiotic prophase of different species (Hunter et al. Synaptonemal complexities and commonalities. Molecular Cell, Vol. 12, pages 533-539, September 2003, cited in a prior action; e.g., Abstract).  Accordingly, it would have been unpredictable to use the CRISPR/Cas9 system during meiosis in eukaryotic cells other than Saccharomyces cerevisiae.  The prior art teaches that different sets of specific RNA binding proteins are expressed during meiosis in different eukaryotic cell types (Kasma et al. Eukaryotic Cell, Vol. 5, No. 8, pages 1301-1313, August 2012, cited as reference 4 on the IDS).  A summary of different requirements for different eukaryotic cells is provided by Table 1 of Lam et al (Cold Spring Harbor Perspectives in Biology, Vol. 7, No. 1, a016634, October 2014, printed as pages 1-25, cited in a prior action), which is reproduced here below:

    PNG
    media_image1.png
    601
    726
    media_image1.png
    Greyscale

The prior art teaches that Spo11 is present in a number of different species but mutations in Spo11 do not have identical consequences for all species of organisms (Baudat et al (Medicine Sciences, Vol. 20, pages 213-218, 2004, including pages 1/7-7/7 of machine translation, cited in a prior action; e.g., translation at page 3/7).  Baudat et al teach that Saccharomyces cerevisiae has no fewer than ten genes in addition to Spo11 that are necessary for the formation of double strand breaks, and all are essential for the process (e.g., translation at page 4/7, 3red and 4th paragraphs).  At the second full paragraph of page 23, the reply states, “one skilled in the art would have expected these proteins to interfere with the RNA guide and thus with the specificity of DNA binding rendering the CRISPR Cas9 system inefficient during meiosis.”  At the paragraph bridging pages 24-25, the reply states, “one skilled in the art would have also expected Saccharomyces cerevisiae has a different combination of expressed proteins in a different meiotic, cellular environment, it would have been unpredictable to extrapolate the results obtained in the specification with Saccharomyces cerevisiae to other types of eukaryotic cells, including other types of yeast.
	Amount of experimentation necessary: A large amount of experimentation would be required to carry out the full scope of the invention.  One would be required to make fusion proteins comprising a Cas9 protein lacking nuclease activity and a SPO11 protein and test the fusion protein with guide RNA in a particular species of yeast or plant cell to test for the induction of targeted meiotic recombination.  Successful targeted meiotic recombination in one type of yeast or plant cell would not provide an expectation of success in other types of eukaryotic cells due to species differences in the cellular milieu, process of meiosis, and proteins involved in the generation of meiotic double-strand breaks.  
	In view of the breadth of the claims and the lack of guidance provided by the specification as well as the unpredictability of the art, the skilled artisan would have required an undue amount of experimentation to make and/or use the claimed invention.  Therefore, claims 28, 29, 31-34 and 44-50 are not considered to be fully enabled by the instant specification.

Response to Arguments - 35 USC § 112
The rejection of claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is moot in view of Applicant’s cancellation of the claim in the reply filed 2/25/2021.

The response asserts that the Examiner has not cited specific references to show that the invention would not work in plant cells.
This argument is not found persuasive.  The Examiner has cited evidence on the record to demonstrate the underdeveloped and unpredictable nature of the invention.  The state of the art was underdeveloped such that specific references were not available for the Examiner to cite in the prior action.  A recently published article teaches that the use of targeted meiotic recombination making use of a catalytically inactive Cas9 fusion protein targeted to a region in the Arabidopsis thaliana genome known to be accessible for crossover manipulation was unsuccessful (Rönspies et al. CRISPR-Cas-mediated chromosome engineering for crop improvement and synthetic biology. Nature Plants, DOI: 10.1038/s41477-021-00910-4, online ahead of print, May 6, 2021, printed as pages 1/8-8/8; paragraph bridging pages 3/8-4/8, citing Yelina et al. CRISPR targeting of MEIOTIC-TOPOISOMERASE VIB-dCas9 to a recombination hotspot is insufficient to increase crossover frequency in Arabidopsis. Preprint at bioRxiv https://doi.org/10.1101/2021.02.01.429210, February 2, 2021, printed as pages 1/42-42/42).  Rönspies et al note that no report on the direct induction of meiotic site-specific double strand break induction had been reported as of 2021 (e.g., page 4/8, left column, 1st paragraph, 1st sentence).  Thus, the lack of available references specifically addressing the use of Cas9 in plants for meiotic recombination is not an indicator of enablement of the invention.  
The response asserts that the other cited references support the conservation of Spoll function in different species of yeast.  Thus, the response asserts that the demonstration that 
This argument is not found persuasive.  The prior art teaches that there are process differences during meiotic prophase of different species (Hunter et al. Synaptonemal complexities and commonalities. Molecular Cell, Vol. 12, pages 533-539, September 2003, cited in a prior action; e.g., Abstract).  A summary of different requirements for different eukaryotic cells is provided by Table 1 of Lam et al (Cold Spring Harbor Perspectives in Biology, Vol. 7, No. 1, a016634, October 2014, printed as pages 1-25, cited in a prior action).  Thus, the partners are not conserved from one species of yeast to another and the result obtained for Saccharomyces cerevisiae does not provide an expectation of success with other types of yeast, where Cas9 may impair the recruitment of other Spo11 partners required for targeted meiotic recombination.
The area of the invention was underdeveloped.  Thus, targeted meiotic recombination using a fusion protein comprising a Cas9 protein lacking nuclease activity and a Spo11 protein was a nascent technology.  Nascent technology must be enabled with a specific and useful teaching, because a person of ordinary skill in the art has little or no knowledge independent of the patentee’s instruction.  In the instant case, one skilled in the art cannot readily anticipate the effect of a change within the subject matter with regard to the species of yeast or plant in which the method is conducted.  Thus, there is a lack of predictability in the art, and the single disclosed species does not provide an adequate basis to support the generic claims.
Thus, the rejection is maintained.
The rejection of claim 30 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement, is moot in view of Applicant’s cancellation of the claim in the reply filed 2/25/2021.
.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Dunston whose telephone number is (571)272-2916.  The examiner can normally be reached on M-F, 9 am to 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


Jennifer Dunston
Primary Examiner
Art Unit 1636



/Jennifer Dunston/Primary Examiner, Art Unit 1699